Citation Nr: 0905834	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  02-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disc 
herniation.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a February 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Louis, Missouri in 
which the RO denied the benefit sought on appeal.  The 
appellant, who had active service from June 1942 to October 
1945, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO in June 2002.  Subsequent to certification of his 
appeal, the Board issued a decision in June 2003 in which it 
denied the appellant's claim.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  In a February 2005 
order, the Court vacated and remanded the Board's June 2003 
decision. See February 2005 CAVC order and judgment.  The 
case has since been returned to the Board for further review.  

In light of the February 2005 CAVC order and the instructions 
set forth therein, the Board hereby REMANDS the appellant's 
appeal to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  The RO will notify the appellant if 
further action is required on his part.


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a lumbar spine disc 
herniation discloses a need for further development prior to 
final appellate review.  

In this case, the appellant has argued that he has a lumbar 
spine disc herniation with L-5 radiculopathy that is related 
to active service.  In this regard, the appellant reports 
that he complained of back pain during active service and was 
told that the pain stemmed from one of his legs being shorter 
than the other, a diagnosis he asserts was erroneous. March 
2002 statement with notice of disagreement.  Instead, the 
appellant maintains that the back pain he experienced during 
active service and the back pain he presently suffers are 
one-and-the-same, diagnosed post-service as a lumbar spine 
disc herniation. Id.  

Although the appellant contends that his service treatment 
records document a leg length discrepancy, a review of these 
records and the appellant's October 1945 separation 
examination reveals no complaints, treatment or diagnoses of 
any back pain, leg length discrepancy or spinal disorders.  
In addition, while the appellant reported in an October 1945 
claim that he sustained a hip injury in service in September 
1944, no mention is made in the appellant's service treatment 
records of this injury.  Moreover, service connection for a 
hip injury was denied by the RO in a final November 1945 
rating decision.  

In terms of post-service medical records contained in the 
claims file, the Board observes that private medical reports 
dated from July 1999 to July 2001 note that the appellant had 
been diagnosed with a lumbar spine disc herniation with L-5 
radiculopathy, disc bulging of the L3-4 disc and central disc 
protrusion of the L4-5 disc, right-sided.  A July 2001 report 
from a private medical provider (R.C.C., M.D.) reflects Dr. 
C.'s statements that he had treated the appellant since 1991 
and had diagnosed him with right L-5 radiculopathy.  Dr. C. 
opined that it was "quite feasible" that the appellant's 
1944 injury, previously diagnosed as a leg discrepancy, may 
have been the beginning of his problems with his disc 
herniation. July 2001 report from R.C.C., M.D.  In previously 
analyzing the above-referenced evidence, the Board found Dr. 
C.'s opinion to be unpersuasive and afforded it little 
probative value. June 2003 decision, pgs. 8-9.  The Board 
ultimately concluded that the preponderance of the evidence 
was against the appellant's claim; and as such, the 
appellant's claim was denied. Id.  

On appeal before the CAVC, the appellant argued (among other 
things) that the Board erred in issuing its June 2003 
decision in that he did not receive appropriate notice of the 
evidence needed to substantiate his claim of entitlement to 
service connection for a lumbar spine disc herniation 
pursuant to the Veterans Claims Assistance Act of 2000 
("VCAA"). See appellant's CAVC brief and reply brief.  In 
its February 2005 order, the Court agreed with the appellant 
that he did not receive adequate VCAA notice; and that the 
appellant was prejudiced by this error since he was denied a 
meaningful opportunity to participate in the processing of 
his claim. February 2005 CAVC order.  As such, the Court 
vacated the Board's June 2003 decision denying service 
connection for a lumbar spine disc herniation and remanded 
the claim to the Board for compliance with the VCAA. Id.  
Therefore, in compliance with the Court's February 2005 
order, the Board remands the above-referenced issue to the RO 
via the AMC for the purpose of providing the appellant proper 
VCAA notice. 

In addition to the foregoing, the Board observes that since 
the issuance of the rating decision on appeal, precedential 
case law has been provided by the Court concerning VA's duty 
to assist veterans with VA examinations. See McClendon v. 
Nicholson¸ 20 Vet. App. 79 (2006).  Although the Board finds 
Dr. C.'s medical opinion to be speculative in this case (See 
generally Morris v. West, 13 Vet. App. 94 (1999)), it also 
finds that it raises the possibility that the appellant's 
current back disorder may be associated with the fall the 
appellant reports occurred in September 1944 since the 
appellant is competent to report that he experienced such a 
fall in service. McClendon v. Nicholson, supra; Layno v. 
Brown, 6 Vet. App. 465 (1994).  In light of Dr. C.'s medical 
opinion, the Board concludes that upon remand, the appellant 
should be afforded a VA orthopedic evaluation for the purpose 
of obtaining a medical opinion as to the nature and etiology 
of the appellant's current back disorder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claim of entitlement 
to service connection for a lumbar 
spine disc herniation, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant should be afforded a 
VA orthopedic examination in order to 
determine the current nature and 
etiology of the appellant's lumbar 
spine disc herniation.  The appellant's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Any and all 
indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  After the 
appellant is evaluated, the examiner 
should be asked to provide an opinion 
as to whether it is at least as likely 
as not that any diagnosed back disorder 
is related to the appellant's military 
service.  In providing the medical 
opinion, the examiner should 
specifically address and consider the 
appellant's service medical records; 
his post-service medical records; the 
history of the appellant's claimed back 
disability as documented in the other 
evidence of record; and the appellant's 
statements/testimony.  A clear 
rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claim of entitlement to service 
connection for a lumbar spine disc 
herniation.  If the benefit sought by 
the appellant is not granted, the 
appellant and his attorney should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




